Citation Nr: 1042947	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  04-01 108	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of heat stroke.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. J. M.




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The appellant had service in the National Guard from October 1976 
to February 1977, and from January 1995 to November 1995, with 
additional periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) between April 1976 and May 
1997.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision by the VA RO in Oakland, 
California.  


REMAND

The appellant was afforded a hearing before a Veterans Law Judge 
in April 2009.  The law requires that the Veterans Law Judge who 
conducted a hearing on an appeal must participate in any Board 
decision made on that appeal.  38 U.S.C.A. § 7101 (West 2002); 
38 C.F.R. § 20.707 (2010).  Because the Veterans Law Judge who 
conducted the April 2009 hearing is no longer at the Board, the 
appellant was given the option of having a new hearing before 
another Veterans Law Judge, or not having a new hearing.  In 
correspondence received in October 2010, the appellant elected to 
appear at a hearing before a Veterans Law Judge at her local 
regional office.  
 
Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:
	
The RO should schedule the appellant for a 
hearing before a member of the Board 
sitting at the RO.  The appellant should be 
given notice of the hearing and opportunity 
to prepare.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant until 
she is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

